Name: Commission Regulation (EEC) No 2705/87 of 8 September 1987 re-establishing the levying of customs duties on gramophone records and other sound or similar recordings; matrices for the production of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound or similar recording, falling within heading No 92.12, originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: communications;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 259/59 . 9 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2705/87 of 8 September 1987 re-establishing the levying of customs duties on gramophone records and other sound or similar recordings ; matrices for the production of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound or similar recording, falling within heading No 92.12, originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound or similar recording, within heading 92.12, the individual ceiling was fixed at 6 000 000 ECU ; whereas, on 24 August 1987, imports of these products into the Community, origina ­ ting in Hong Kong reached the ceiling in question after being charged thereagainst ; Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Hong Kong, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 3924/86, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of Regulation (EEC) No 3924/86, as soon as individual ceilings in ques ­ tion are reached at Community level the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of gramophone records and other sound or similar recordings ; matrices for the production HAS ADOPTED THIS REGULATION : Article 1 As from 12 September 1987, the levying of customs duties, susepnded pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in Hong Kong : Order No CCT heading No and NIMEXE-code Description 10.1240 92.12 (92.1 2-all numbers) Gramophone records and other sound or similar recor ­ dings ; matrices for the production of records, prepared record blanks, film for mechanical sound recording, prepared tapes, wires, strips and like articles of a kind commonly used for sound or similar recording Article 2 This Regulation shall enter into force on the day fallowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1987. For the Commission COCKFIELD Vice-President (&gt;) OJ No L 373, 31 . 12. 1986, p. 1 .